    Case 2:19-cv-00899-LSC-SGC Document 23-2 Filed 11/20/19 Page 1 of 2            FILED
                                                                          2019 Nov-20 AM 11:50
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA




Page 1 of 2                                                       Exhibit B
    Case 2:19-cv-00899-LSC-SGC Document 23-2 Filed 11/20/19 Page 2 of 2




Page 2 of 2                                                       Exhibit B
